                  Case 21-10474-MFW                Doc 431       Filed 05/03/21         Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                        Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                      Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al.,
                                                                  (Jointly Administered)
                                        Debtors.1
                                                                  Re: Docket No. 291

                  ORDER CLARIFYING THE REQUIREMENTS TO PROVIDE
                 ACCESS TO CONFIDENTIAL OR PRIVILEGED INFORMATION

                    Upon consideration of the Motion of the Official Committee of Unsecured Creditors

for an Order Clarifying the Requirements to Provide Access to Confidential or Privileged

Information (the “Motion”)2 filed by the Official Committee of Unsecured Creditors (the

“Committee”), and it appearing that the relief requested in the Motion is in the best interests of the

Debtors’ estates, their creditors, and all other parties in interest; and the Court having jurisdiction

to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and

consideration of the Motion being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue

being proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that no other



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
      Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
      (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
      (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
      Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
      (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
      Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
      (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
      Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
      Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
      Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
      Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
                Case 21-10474-MFW             Doc 431     Filed 05/03/21      Page 2 of 4




or further notice need be provided; and no objections to the Motion having been filed; and after

due deliberation and sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.         The relief requested in the Motion is granted as set forth herein.

                 2.         The Committee shall not be required pursuant to section 1102(b)(3)(A) of

the Bankruptcy Code to provide access to any Confidential Information of the Debtors, or any

other Entity, to any creditor with a claim of the kind represented by the Committee, except as

provided below.

                 3.         The Committee shall not be required pursuant to section 1102(b)(3)(A) of

the Bankruptcy Code to provide access to any Privileged Information to any creditor with a claim

of the kind represented by the Committee. Nonetheless, the Committee shall be permitted, but not

required, to provide access to Privileged Information to any party so long as (a) such Privileged

Information is not Confidential Information, and (b) the relevant privilege is held and controlled

solely by the Committee.

                 4.         The Committee shall implement the following protocol for providing access

to information for creditors (“Creditor Information Protocol”) in accordance with section

1102(b)(3)(A) and (B) of the Bankruptcy Code.

                            a.     Privileged and Confidential Information. The Committee shall not
                                   be required to disseminate to any entity (all references to “entity”
                                   herein shall be as defined in section 101(15) of the Bankruptcy
                                   Code, “Entity”) without further order of the Court, (i) Confidential
                                   Information and (ii) Privileged Information. In addition, the
                                   Committee shall not be required to provide access to information or
                                   solicit comments from any Entity that has not demonstrated to the
                                   satisfaction of the Committee, in its sole discretion, or to the Court,
                                   that it holds claims of the kind described in section 1102(b)(3) of the
                                   Bankruptcy Code.

                                                      2
DOCS_NY:42736.2 03051/002
                Case 21-10474-MFW          Doc 431     Filed 05/03/21     Page 3 of 4



                            b.   Information Obtained Through Discovery. Any information
                                 received (formally or informally) by the Committee from any Entity
                                 in connection with an examination pursuant to Bankruptcy Rule
                                 2004 or in connection with any formal or informal discovery in any
                                 contested matter, adversary proceeding, or other litigation shall not
                                 be governed by any order entered with respect to this Motion but,
                                 rather, by any order governing such discovery. Nothing herein shall
                                 obligate the Committee to provide any information the Committee
                                 obtains from third parties.

                            c.   Creditor Information Requests. If a creditor (the “Requesting
                                 Creditor”) submits a written request to the Committee (the
                                 “Information Request”) for the Committee to disclose information,
                                 pursuant to section 1102(b)(3)(A) of the Bankruptcy Code the
                                 Committee shall, as soon as practicable, but no more than thirty (30)
                                 days after receipt of the Information Request, provide a response to
                                 the Information Request (the “Response”), including providing
                                 access to the information requested or the reasons the Information
                                 Request cannot be complied with. If the Response is to deny the
                                 Information Request because the Committee believes the
                                 Information Request implicates Confidential Information or
                                 Privileged Information that need not be disclosed (i) pursuant to the
                                 terms of this Order or otherwise under section 1102(b)(3)(A) of the
                                 Bankruptcy Code, (ii) because such disclosure is prohibited under
                                 applicable law, (iii) because such information was obtained by the
                                 Committee pursuant to an agreement to maintain it as confidential,
                                 or (iv) that the Information Request is unduly burdensome, the
                                 Requesting Creditor may, after a good faith effort to meet and confer
                                 with an authorized representative of the Committee regarding the
                                 Information Request and the Response, seek to compel such
                                 disclosure for cause pursuant to a motion. Such motion shall be
                                 served and the hearing on such motion shall be noticed and
                                 scheduled. Nothing herein shall be deemed to preclude the
                                 Requesting Creditor from requesting (or the Committee objecting to
                                 such request) that the Committee provide the Requesting Creditor a
                                 log or other index of any information specifically responsive to the
                                 Requesting Creditor’s request that the Committee deems to be
                                 Confidential Information or Privileged Information. Furthermore,
                                 nothing herein shall be deemed to preclude the Requesting Creditor
                                 from requesting that the Court conduct an in camera review.

                            d.   Release of Confidential Information of Third Parties. If the
                                 Information Request implicates Confidential Information of the
                                 Debtors (or any other Entity) and the Committee agrees that such
                                 request should be satisfied, or if the Committee on its own wishes to
                                 disclose such Confidential Information to creditors, the Committee
                                 may demand (the “Demand”) for the benefit of the Debtors’
                                 creditors: (i) if the Confidential Information is information of the
                                 Debtors, by submitting a written request, each captioned as a
                                 “Committee Information Demand,” to counsel for the Debtors,
                                 stating that such information will be disclosed in the manner
                                 described in the Demand unless the Debtors object to such Demand
                                 on or before fourteen (14) days after the service of such Demand;
                                 and, after the lodging of such an objection, the Committee, the

                                                   3
DOCS_NY:42736.2 03051/002
                Case 21-10474-MFW            Doc 431      Filed 05/03/21     Page 4 of 4



                                   Requesting Creditor, and the Debtors may schedule a hearing with
                                   the Court seeking a ruling with respect to the Demand and (ii) if the
                                   Confidential Information is information of another Entity, by
                                   submitting a written request to such Entity and its counsel of record,
                                   with a copy to Debtors’ counsel, stating that such information will
                                   be disclosed in the manner described in the Demand unless such
                                   Entity objects to such Demand on or before fourteen (14) days after
                                   the service of such Demand; and, after the lodging of such an
                                   objection, the Committee, the Requesting Creditor, such Entity, and
                                   the Debtors, may schedule a hearing with the Court seeking a ruling
                                   with respect to the Demand.


                 5.         The Committee may establish and maintain a website as described in the

Motion. Nothing in this Order shall expand, restrict, affirm, or deny the right or obligation, if any,

of the Committee to provide access or not to provide access, to any information of the Debtors to

any party except as explicitly provided herein.

                 6.         This Court shall retain exclusive jurisdiction to interpret and enforce the

provisions of this Order in all respects and further to hear and determine all matters arising from

the construction and implementation of this Order.




Dated: May 3rd, 2021                                     MARY F. WALRATH
Wilmington, Delaware                                     UNITED STATES BANKRUPTCY JUDGE
                                                     4
DOCS_NY:42736.2 03051/002
